
	
		III
		112th CONGRESS
		1st Session
		S. RES. 230
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2011
			Mr. Whitehouse (for
			 himself, Mr. Blumenthal,
			 Mr. Sanders, Mr. Brown of Ohio, Mr.
			 Merkley, and Mr. Franken)
			 submitted the following resolution; which was referred to the
			 Committee on
			 Finance
		
		RESOLUTION
		Expressing the sense of the Senate that any
		  agreement to reduce the budget deficit should not include cuts to Social
		  Security benefits or Medicare benefits.
	
	
		Whereas over 34,000,000 retired workers currently receive
			 Social Security benefits in amounts that average a modest $14,100 a
			 year;
		Whereas, in 2008, 23 percent of retired workers receiving
			 Social Security benefits depended on those benefits for all or almost all of
			 their income;
		Whereas according to AARP, Social Security benefits kept
			 36 percent of seniors out of poverty in 2008;
		Whereas reducing Social Security benefits would cause many
			 seniors to have to choose between food, drugs, rent, and heat;
		Whereas 95 percent of seniors in the United States, who
			 numbered almost 37,000,000 in 2008, got their health care coverage through the
			 Medicare program;
		Whereas without Medicare benefits, seniors, many of whom
			 live off of Social Security benefits, would have to turn to the costly and
			 uncertain private market for health care coverage;
		Whereas the Social Security program and the Medicare
			 program are extremely successful social insurance programs that permit seniors
			 in America to retire with dignity and security after a lifetime of hard work;
			 and
		Whereas the Social Security program and the Medicare
			 program help relieve young American families from worry about their own
			 futures, allowing freedom of opportunity in America: Now, therefore, be
			 it
		
	
		That it is the sense of the Senate
			 that any agreement to reduce the budget deficit should not include cuts to
			 Social Security benefits or Medicare benefits.
		
